Citation Nr: 1231250	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran originally requested a hearing before a member of the Board in his June 2009 substantive appeal; however, the Veteran withdrew that request in writing in February 2010.  Therefore, no hearing has been held.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 2005 rating decision denied reopening service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss has been received since the May 2005 rating decision.

3.  The most competent and credible evidence of record does not show that the Veteran's current bilateral hearing is due to his military service.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the May 2005 denial of reopening service connection for bilateral hearing loss to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011)

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Additionally, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to the claim to reopen, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As to the claim of service connection, the RO provided pre-adjudication VCAA notice by letter, dated in January 2008.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, the VCAA notice came before the initial adjudication, the timing of the notice.  Therefore did comply with the requirement that the notice must precede the adjudication.  

Lastly, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, including because the January 2008 letter did not clearly state the requirements for service connection, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained all of the Veteran's available and identified in-service and post-service medical records including his post-service treatment records from the Loma Linda VA Medical Center.  

The RO attempted to obtain the Veteran's service treatment records.  In September 2010, the RO filed a formal finding of unavailability of service treatment records in which the RO listed all actions taken to obtain the records.  Due to the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran was afforded VA examinations in April 2009 and April 2012.  As the reports contain a history and findings and discussion of the pertinent facts in sufficient detail so that the Board decision is a fully informed one, the reports are adequate to decide the service connection claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

The New and Material Evidence Claim

The Veteran's claim to reopen involves a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to an intercurrent cause.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board further notes that pertinent laws and regulations provide that sensor neural hearing loss will be presumed to have been incurred in service if it had become manifest to a compensable degree within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A review of the record shows that a claim of service connection for hearing loss was denied reopening in May 2005.  The Veteran did not file a notice of disagreement regarding the May 2005 rating decision.  The Veteran also did not submit any information or evidence within one year of the May 2005 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).  Therefore, the May 2005 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO in the May 2005 decision denied the claims finding that no evidence showed that the disability was incurred during service.  

Since the prior final rating decision in May 2005, VA has received additional evidence, including a record of the U.S.S. Hancock's actions during the Veteran's period of service, which show bombing strikes, fighter sweepers, enemy air attacks, and other attacks that would produce extreme noise.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the United States Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is also material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss because it raises a reasonable possibility of substantiating the claim.

The claim of entitlement to service connection for bilateral hearing loss is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claim

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Facts 

The Veteran was afforded a general VA examination in February 1995.  The Veteran's hearing was diminished on the right side.  The ear drums and canals were intact with no perforation or discharge.  The examiner diagnosed mild right side hearing loss. 

In the Veteran's claim he noted that his job while on active duty was on the flight line and he was not given hearing protection.  

In November 2004, the Veteran's fried submitted a statement noting that it is hard to talk to the Veteran because of his hearing.  

A February 2008 VA audiogram shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
65
75
70
90
105+
LEFT
50
65
70
65
70

Speech discrimination scores were 80 percent on the right and 84 percent on the left.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted the Veteran's history of noise exposure during the military.  He also noted that the Veteran worked as a truck driver post-service for a few years.  At that time, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
65
70
80
95
105
LEFT
50
70
60
70
70

Speech discrimination scores were 76 percent on the right and 72 percent on the left.  The examiner reported that the Veteran has worn hearing aids since approximately 1970.  The examiner noted that the pattern of loss represented by the bone conduction scores is consistent with the type of loss that may be found secondary to acoustic trauma and/or aging and occupational factors.  Without evidence of hearing loss at the time of discharge or within one year of separation from service, and given that it has been over 60 years since discharge with some noise exposure in between, the examiner found that it is not possible to opine as to the exact causative factors for hearing loss without resort to speculation.  

The Veteran was afforded another VA examination in April 2012.  The examiner again noted the Veteran's history of noise exposure.  At that time, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT 
70
80
80
95
105+
LEFT
45
70
70
70
80


Speech discrimination scores were 74 percent on the right and 72 percent on the left.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted the Veteran's noise exposure during service and after service.  The examiner cited a study that compared the prevalence and degree of hearing loss among male veterans and non-veterans from ages 49 to 92 years.  The study noted that there is a perception that due to noise exposure in the military service, veterans were thought to have more hearing loss than non-veterans.  The authors concluded that "hearing loss in the auditory domains of pure tone thresholds, word recognition in quiet, and word recognition in competing messages increased with age, but were not significantly different for the veterans and non-veterans."  Essentially that veterans and non-veterans are equally likely to have hearing loss that worsens with age.  Therefore, the examiner concluded that per information obtained from the claims file and the Veteran's occupational specialty, the Veteran's hearing loss is less likely as not caused by his history of noise exposure during military service.  

Analysis

The Board acknowledges that the Veteran has a current hearing loss disability for VA purposes as the auditory threshold in at least one of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater.  The Board also acknowledges that the Veteran was exposed to loud noise during service while working on the flight deck of the U.S.S. Hancock.  

The Board finds, however, that the Veteran's current bilateral hearing loss is not causally related to service because the only medical opinion in the claims file that address this question (the April 2012 VA examination) opined that his current bilateral hearing loss is not causally related to service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's lay claims that his current hearing loss is due to his military service, lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  And in certain circumstances a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased hearing acuity, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

As noted above, no medical evidence of record finds a relation between active duty service and the Veteran's hearing loss.  The only medical opinion in the file was provided by the VA examiner in April 2012.  The examiner opined, in substance, that it is not at least as likely as not that the Veteran's hearing loss is due to military service.  The examiners addressed the Veteran's lay statements, his history of noise exposure, and cited scientific articles in forming his opinion.  There is no contrary medical opinion of record.

Based on the discussion above, the Board also finds that service connection for bilateral hearing loss is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that while the post-service record shows the Veteran being diagnosed with sensor neural hearing loss since 2008, there is no evidence in the record of his having compensable sensor neural hearing loss in either ear within one year of separation from active duty in 1946.  Moreover, even if the Board conceded for the purpose of this decision that the Veteran had bilateral sensor neural hearing loss since 1970 because a VA examiner reported that he wore hearing aids since that, the Board must reach this same conclusion.  Accordingly, entitlement to service connection for bilateral hearing loss must be denied on a presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1946 and the first complaints and treatment for bilateral hearing loss since 1970 (the year a VA examiner reported that he started wearing hearing aids), to be compelling evidence against finding continuity.  Put another way, the almost two and a half decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with hearing people talk since service.  See Jandreau, supra.  

However, upon review of the claims file, the Board finds that any claim by the Veteran regarding his having his current bilateral hearing loss since service are not credible.  In this regard, such claims are contrary to what is found in the post-service medical record which is negative for complaints, diagnoses, or treatment for hearing loss until at least 1970 when his VA examiner reported that he first received hearing aids.  In this regard, the Board notes that while the Veteran was afforded a VA examination in February 1995 in connection with his claim for service connection for other disabilities, the VA examiner did not note that the claimant was wearing hearing aids and on examination only noted diminished hearing in the right ear.  In this regard, the Board notes that if he did have this problem since 1946, it seems likely that it would have shown up in his earlier VA examination and/or in one of his earlier treatment records. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorder for decades following his separation from active duty in 1946, than any claims by the Veteran to the contrary.  Therefore, entitlement to service connection for bilateral hearing loss based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for bilateral hearing loss.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Neil T. Werner 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


